UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1299



PATTY S. LEWIS,

                                              Plaintiff - Appellant,

          versus


JOHN E. POTTER, Postmaster General, United
States Postal Service,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Frederick P. Stamp, Jr.,
Senior District Judge. (1:05-cv-00034-FPS)


Submitted:   December 5, 2007             Decided:   January 7, 2008


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alexander D. McLaughlin, THE CALWELL PRACTICE PLLC, Charleston,
West Virginia, for Appellant.    Sharon L. Potter, United States
Attorney, Alan G. McGonigal, Assistant United States Attorney,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Patty   S.   Lewis   appeals    the   district   court’s    order

granting summary judgment in favor of her former employer in her

civil action alleging breach of contract.           We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.           Lewis v. Potter, No.

1:05-cv-00034-FPS (N.D. W. Va. Feb. 2, 2007) .           We dispense with

oral   argument    because   the   facts   and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                 AFFIRMED




                                   - 2 -